Citation Nr: 1632866	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  09-22 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable disability rating for status post partial right lateral internal sphincterotomy (claimed as trauma to the anus and sphincter).
 
2.  Entitlement to an initial compensable disability rating for status post excision of a sentinel hemorrhoid (claimed as colon surgery).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for tachycardia.
 
5.  Entitlement to service connection for acid reflux and hiatal hernia.
 
6.  Entitlement to service connection for a left (minor) shoulder strain.
 
7.  Entitlement to service connection for a lumbar strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service with the United States Army from December 1980 to December 1983. 

These matters come before the Board of Veterans Appeals (Board) on appeal from a June 2007 rating decision by the Boston, Massachusetts, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Veteran filed a Notice of Disagreement (NOD) in October 2007 and the RO issued a Statement of the Case (SOC) in May 2009.  The Veteran filed a VA Form 9 in June 2009, in which she requested a hearing at a local VA office.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When perfecting her appeal in June 2009, the Veteran requested a hearing before a Veterans Law Judge, to be held at the RO.  Such was scheduled for November 2010, and the Veteran properly notified, but she informed the RO that rescheduling was required due to illness and/or transportation problems.  In August 2011, the Veteran amended her request, and asked to appear via videoconference from the RO. The Board granted the motion in October 2011, and remanded the appeal for scheduling of a videoconference hearing.

The Oakland RO scheduled the requested videoconference hearing for July 2013; notice of such was sent to the Veteran's address of record at that time.  However, the Veteran failed to report without explanation, and the claims were returned to the Board for adjudication.

In a July 2015 brief, the Veteran's representative requested rescheduling of the hearing, without explanation for the most recent failure to report.  The Board sought clarification, and in December 2015, the Veteran, through her representative, moved for rescheduling of the videoconference hearing.  She stated that she had become ill while traveling to the hearing, and was unable to appear.

The Veteran was scheduled for another hearing in April 2016.  The hearing was postponed due to the weather and the Veteran indicated she could attend a hearing the next day.  However, the RO did not reschedule the Veteran's hearing.  Because the Veteran is entitled to a hearing upon request, and because videoconference hearings are scheduled by the RO, a remand for rescheduling for such a hearing is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

The Board notes that during the pendency of the appeal, the Veteran has relocated several times, and currently resides in the jurisdiction of the Boston, Massachusetts, RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




